DETAILED ACTION
Status of Claims

	Applicant's amendment of claim 1 in “Claims -06/16/2021” with “Amendment/Req. Reconsideration-After Non-Final Reject - 06/16/2021”, have been acknowledged by Examiner.
This office action considers claims 1-5 and 8-12 pending for prosecution. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (100; Fig 3A; [0063]) = (element 100; Figure No. 3A; Paragraph No. [0063]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

1.	Claims 1-5 and 8-11 are rejected under 35 U.S.C.103 as being unpatentable over Bentley et al. (US 20180138046 A1; hereinafter Bentley), in view of Park et al. (US 20200027981 A1; hereinafter Park), in further view of Cheng et al. (US 9899515 B1; hereinafter Cheng). 
Regarding claim 1, Bentley teaches a semiconductor structure (see the entire document, specifically Fig. 9; [0020+], and as cited below) comprising: 
a first vertical field effect transistor (Fig. 9; see [0020]) comprising a first gate structure ({410, 420}; Fig. 9 in view of Fig. 8; see [0045]) having a first vertical gate channel length (see [0020-0021, 0055]) and contacting a sidewall of each semiconductor material structure (300; see [0027]) that is present in a dense device region (see Annotated Fig. 9, above, where two fins 300 are present in one region; see also [0039] for fin pitch; hereinafter the dense device region) of a semiconductor substrate (100; see [0022]); 
a second vertical field effect transistor (Fig. 9; see [0020]) comprising a second gate structure ({410, 420}; Fig. 9 in view of Fig. 8; see [0045]) having a second vertical gate channel length (see [0020-0021, 0055]) substantially equal to the first vertical gate channel length (see [0020-0021, 0055]) and contacting a sidewall of each semiconductor material structure (300; see [0027]) that is present in an isolated device region (see Annotated Fig. 9, above, where one fin 300 is present in the region; hereinafter the isolated device region) of the semiconductor substrate (100; see [0022]); and 
a passivation liner (260; Fig. 9 in view of Fig. 7; see [0057-0058]; where layer 260 is conformally deposited on layer {410, 420}  lines layer {410, 420}) contacting the first gate structure ({410, 420}; Fig. 9 in view of Fig. 8; see [0045]; the gate structure {410, 420} located in the dense device region) and the second gate structure ({410, 420}; Fig. 9 in view of Fig. 8; see [0045]; the gate structure {410, 420} located in the isolated device region), wherein the passivation liner (260; Fig. 9 in view of Fig. 7; see further directly contacts”) a sidewall of each semiconductor material structure (300; see [0027])  that is present in both the dense device region (the dense device region) and in the isolated device region (the isolated device region); 
and an interlayer dielectric material structure (540; see [0063-0064])  contacting the passivation liner (260) and laterally surrounding each semiconductor material structure (300; see [0027]), wherein the interlayer dielectric material structure (540; see [0063-0064]) (see below for “has a topmost surface that is coplanar with a topmost surface of”) the passivation liner (260).
As noted above, Bentley does not expressly disclose “(a passivation liner contacting the first gate structure and the second gate structure), (wherein the passivation liner) further directly contacts (a sidewall of each semiconductor material structure that is present in both the dense device region and in the isolated device region); (and an interlayer dielectric material structure contacting the passivation liner and laterally surrounding each semiconductor material structure), (wherein the interlayer dielectric material structure) has a topmost surface that is coplanar with a topmost surface of (the passivation liner)”.
However, in the analogous art, Park teaches semiconductor devices, and particularly to vertical fin field effect transistors (V-FinFETs) and their methods of fabrication ([0001]), wherein (Fig. 13; [0028+]) an top spacer layer (610; Fig. 13; [0061-0062]; silicon nitride) is directly formed on the sidewalls of vertical fins (120; [0063]), and on top of high-K gate dielectric layer (420; [0052-0054]), gate electrode (430; [0056]) and work function metal layers (see [0056]). A dielectric layer (620; [0063]) is formed on the top spacer layer (610) and in between vertical fins top spacer layer (120), where top 610; Fig. 13; [0061-0064]) and the dielectric layer (620; [0063-0064]) are coplanar.
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to replace Bentley’s top spacer layer with Park’s top spacer layer that covers the gate dielectric layer and work function layer and directly contacts the vertical semiconductor fins and to replace Bentley’s capping layer with Park’s dielectric layer that covers the top spacer layer and is between vertical semiconductor fins and has a flat top surface with the oxide layer, and thereby, modified Bentley’s (by Park) device will have a passivation liner (in view of Park 610; Fig. 13; [0061-0062]; silicon nitride) contacting the first gate structure (Bentley {410, 420}; Fig. 9 in view of Fig. 8; see [0045]; the gate structure {410, 420} located in the dense device region) and the second gate structure (Bentley {410, 420}; Fig. 9 in view of Fig. 8; see [0045]; the gate structure {410, 420} located in the isolated device region), wherein the passivation liner (in view of Park 610; Fig. 13; [0061-0062]; silicon nitride) further directly contacts a sidewall of each semiconductor material structure (Bentley 300; see [0027] in view of Park 120; Fig. 13; [0063]) that is present in both the dense device region (Bentley the dense device region) and in the isolated device region (Bentley the isolated device region); and an interlayer dielectric material structure (in view of Park 620; Fig. 13; [0063-0064]) contacting the passivation liner (in view of Park 610; Fig. 13; [0061-0062]) and laterally surrounding each semiconductor material structure (Bentley 300; see [0027] in view of Park 120; Fig. 13; [0063]), wherein the interlayer dielectric material structure (in view of Park 620; Fig. 13; [0063-0064]) has a topmost Park 610; Fig. 13; [0061-0062]).
The ordinary artisan would have been motivated to modify Bentley in the manner set forth above, at least, because this replacement provides a top spacer layer (Park [0061-0062]) that covers the gate dielectric layer and work function layer and directly contacts the vertical fins, and thus provides a layer of protection to the device structure, and specifically to the gate dielectric layer and work function layer, during subsequent fabrication steps of the device, and a dielectric layer (Park [0063-0064]) with a uniform flat, level top surface with the top spacer layer, which provides a more compact device structure and allows for more efficient fabrication steps for the device.
Modified Bentley (by Park)
each semiconductor material structure (Bentley 300; see [0027] in view of Park 120; Fig. 13; [0028]) in the dense device region (Bentley the dense device region) and the isolated device region (Bentley the isolated device region) is entirely composed of a semiconductor material, and 
further wherein an upper portion of each 2I:\IBM\105\36990\USM09743\2021-03-16 NFOA\36990_reply.docsemiconductor material structure (Bentley 300; see [0027] in view of Park 120; Fig. 13; [0028]) (see below for “extends above”) the topmost surface of both the interlayer dielectric material structure (in view of Park 620; Fig. 13; [0063-0064]) and the passivation liner (in view of Park 610; Fig. 13; [0061-0062]).
As noted above, modified Bentley (by Park) does not expressly disclose “(further wherein an upper portion of each 2I:\IBM\105\36990\USM09743\2021-03-16 NFOA\36990_reply.docsemiconductor material structure) extends above (the topmost surface of both the interlayer dielectric material structure and the passivation liner)”. 
However, in the analogous art, Cheng teaches a vertical fin field effect transistor  ([Abstract]), wherein (Fig. 23; C4 L8+) a vertical semiconductor fins (131; Fig. 23; C8 L28-32) that extends above an ILD plug (285), gate dielectric layer (250),  work function layer (260), conductive gate fill layer (270), and top spacer layer (290), where top source/drains (300) can be formed on each of the vertical fin (131), where the top source/drains (300) can be epitaxially grown on the exposed surfaces of the vertical fins (131)  and above the top spacer layer (290; Fig. 23; C17 L12-17) 
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify modified Bentley’s (by Park) fin structure with Cheng’s fin structure, and thereby, modified Bentley’s (by Park and Cheng) device will have further wherein an upper portion of each 2I:\IBM\105\36990\USM09743\2021-03-16 NFOA\36990_reply.docsemiconductor material structure (Bentley 300; see [0027] in view of Park 120; Fig. 13; [0028] in view of Cheng 131; Fig. 23; C8 L28-32) extends above the topmost surface of both the interlayer dielectric material structure (in view of Park 620; Fig. 13; [0063-0064] in view of Cheng Fig. 23) and the passivation liner (in view of Park 610; Fig. 13; [0061-0062] in view of Cheng Fig. 23).
The ordinary artisan would have been motivated to modify Bentley in the manner set forth above, at least, because this modification provides a semiconductor vertical fin structures (Cheng C8 L28-32; C17 L12-17) that extend above an ILD plug, gate dielectric layer, work function layer, conductive gate fill layer, and top spacer layer, which allow Cheng C17 L35-40), which helps provide more stability for the source and drain regions and the overall device.
Regarding claim 2, modified Bentley (by Park and Cheng) teaches all of the features of claim 1. 
Bentley further comprising a first bottom source/drain (S/D) structure (240; Fig. 9; see [0043]) beneath each semiconductor material structure (300) present in the dense device region (the dense device region), and a second bottom S/D structure (240; Fig. 9; see [0043]) beneath each semiconductor material structure (300) present in the isolated device region (the isolated device region).  
Regarding claim 3, modified Bentley (by Park and Cheng) teaches all of the features of claim 2. 
Bentley further comprising first top S/D structures (270; Fig. 9; see [0063]) contacting each semiconductor material structure (300) present in the dense device region (the dense device region), and second top S/D structures (270; Fig. 9; see [0063]) contacting each semiconductor material structure (300) present in the isolated device region (the isolated device region).  
Regarding claim 4, modified Bentley (by Park and Cheng) teaches all of the features of claim 2. 
Bentley further comprising a bottom spacer layer (250; Fig. 9; see [0045]) located on the first and second S/D structures (240) and contacting a lower portion of the sidewall of each semiconductor material structure (300) that is present in both the the dense device region) and the isolated device region (the isolated device region).
Regarding claim 5, modified Bentley (by Park and Cheng) teaches all of the features of claim 1. 
Bentley further wherein each semiconductor material structure (300; Fig. 9; see [0027]; where two fins 300 are present in one region; see also [0039] for fin pitch) present in the dense device region (the dense device region) is spaced apart from a nearest neighboring semiconductor material structure by a pitch from 20 nm to 100 nm (see also [0039] for pitch range of 15 nm to 100 nm; where some of the values from a pitch range of 15 nm to 100 nm, specifically 20 nm to 100 nm, are within the claimed pitch range; See MPEP 2144.05, I), and wherein each semiconductor material structure (300; Fig. 9; where one fin 300 is present in the region) present in the isolated device region (the isolated device region) is spaced apart from a nearest neighboring semiconductor material structure by a pitch of greater than 100 nm (as depicted in Fig. 9, there is one fin in the isolated device region; therefore, it is construed that fin 300 is separated from the nearest neighboring semiconductor structure by a pitch of more than 100 nm).   
Regarding claim 8, modified Bentley (by Park and Cheng) teaches all of the features of claim 1. 
Bentley further teaches wherein a portion of the second gate structure ({410, 420}; Fig. 9 in view of Fig. 8; see [0045]; where at least a portion of {410, 420} located in the isolated device region contacts a sidewall of 300 in the dense device region) 300) present in the dense device region (the dense device region).  
Regarding claim 9, modified Bentley (by Park and Cheng) teaches all of the features of claim 1.
Bentley further comprising an isolation structure (120; Fig. 9; see [0043]) present in the semiconductor substrate (100) and separating the dense device region (the dense device region) from the isolated device region (the isolated device region).
Regarding claim 10, modified Bentley (by Park and Cheng) teaches all of the features of claim 1. 
Modified Bentley (by Park and Cheng) further teaches wherein the first gate structure (Bentley {410, 420}; Fig. 9 in view of Fig. 8; see [0045]; the gate structure {410, 420} located in the dense device region) comprises a first high-k gate dielectric material portion (Bentley 410; see [0045-0046]) and a first work function metal portion (Bentley 420; see [0048]), and the second gate structure (Bentley {410, 420}; Fig. 9 in view of Fig. 8; see [0045]; the gate structure {410, 420} located in the isolated device region) comprises a second high-k gate dielectric material portion (Bentley 410; see [0045-0046]) and a second work function metal portion (Bentley 420; see [0048]), and the passivation liner (in view of Park 610; Fig. 13; [0061-0062]; silicon nitride) extends onto a topmost surface of each of the first high-k gate dielectric material portion (Bentley 410; see [0045-0046] in view of Park 610; Fig. 13; [0052-0054]), the first work function metal portion (Bentley 420; see [0048] in view of Park 430; see [0056], where 430 comprises of a work function metal), the second high-k gate dielectric material portion (Bentley 410; see [0045-0046] in view of Park 610; Fig. 13; [0052-0054]), the Bentley 420; see [0048] in view of Park 430; see [0056], where 430 comprises of a work function metal).  
Regarding claim 11, modified Bentley (by Park and Cheng) teaches all of the features of claim 10. 
Bentley further teaches wherein the first (410; see [0045-0046]; located in the dense device region) and second high-k gate dielectric material (410; see [0045-0046]; located in the isolated device region) portions are composed of a compositionally same high-k gate dielectric material, and wherein the first (420; see [0048]; located in the dense device region) and second work function metal (420; see [0048]; located in the isolated device region) portions are composed of a compositionally same work function metal.  
2.	Claim 12 is rejected under 35 U.S.C.103 as being unpatentable over Bentley et al. (US 20180138046 A1; hereinafter Bentley), in view of Park et al. (US 20200027981 A1; hereinafter Park), in further view of Cheng et al. (US 9899515 B1; hereinafter Cheng) and Qi et al. (US 20190103319 A1; hereinafter Qi). 
Regarding claim 12, modified Bentley (by Park and Cheng) teaches all of the features of claim 10. 
Bentley further teaches wherein the first (410; see [0045-0046]; located in the dense device region) and second high-k gate dielectric material (410; see [0045-0046]; located in the isolated device region) portions are composed of a compositionally same high-k gate dielectric material, and wherein the first work function metal portion (420; see [0048]; located in the dense device region; titanium) is composed of a work function metal that is compositionally (see below for “different from”) a work function metal that 420; see [0048]; located in the isolated device region; titanium).
As noted above, Bentley does not expressly disclose “(wherein the first and second high-k gate dielectric material portions are composed of a compositionally same high-k gate dielectric material, and wherein the first work function metal portion is composed of a work function metal that is compositionally) different from (a work function metal that provides the second work function metal portion)”.
However, in the analogous art, Qi teaches vertical field effect transistors 
(VFETs) devices ([Abstract]), wherein ([0100+]) discrete masked processes could be used when forming the first gate 316, 516, 716 and the second gate 326, 526, 726 so that these gates have different work functions (include different work function metals) ([0100]), where the gate conductor work function of an n-type VFET comprises of titanium ([0101]) and the gate conductor work function of an p-type VFET comprises of platinum ([0102]).
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to substitute modified Bentley’s (by Park and Cheng) gate work function material with Qi’s gate conductor work function material, because they have equivalent properties, as recognized by Qi’s gate conductor work function ([0102]) comprises of platinum, which is a transition metal, whereas modified Bentley (by Park and Cheng) teaches a gate conductor work function ([0102]) comprises of titanium, which is a transition metal. It has been held that the substitution of one prior teaching by another art supports an obviousness rejection, 
and thereby, modified Bentley’s (by Park, Cheng, and Qi) device will have wherein the first (Bentley 410; see [0045-0046]; located in the dense device region) and second high-k gate dielectric material (Bentley 410; see [0045-0046]; located in the isolated device region) portions are composed of a compositionally same high-k gate dielectric material, and wherein the first work function metal portion (Bentley 420; see [0048]; located in the dense device region; titanium in view of Qi [0101]; titanium) is composed of a work function metal that is compositionally different from a work function metal that provides the second work function metal portion (Bentley 420; see [0048]; located in the isolated device region; in view of the material of Qi [0102]; platinum).
Response to Arguments
Applicant's arguments filed in the “Applicant Arguments/Remarks Made in an Amendment” on 06/16/2021 have been fully considered, but they are not persuasive, because of the following: the Applicant's amendment of claim 1 necessitated the shift in new grounds of rejection detailed in sections above. The shift in grounds of rejection renders the Applicant's arguments moot. 
Please see the analysis of rejection for claims above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/OMAR F MOJADDEDI/Examiner, Art Unit 2898